Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Martino on 1/7/2022.
The application has been amended as follows: 

1. (Currently Amended)	A fluid metering system, comprising:
	a fluidic pipe inlet;
	a first fluidic pipe section and a second fluidic pipe section, each having a first end opposite a second end;
	a fluidic pipe outlet;
	wherein the first ends of the first and the second fluidic pipe sections are fluidly connected to the fluidic pipe inlet;
	wherein the second ends of the first and second fluidic pipe sections are fluidly connected to the fluidic pipe outlet;
	wherein the first and second fluidic pipe sections are connected in parallel in relation to one another and disposed between the fluidic pipe inlet and the fluidic pipe outlet;

	wherein the first fluidic pipe section comprises a first flow control device and a first flow metering device each connected in fluidic series along the first fluidic pipe section between its first and second ends;
	wherein the second fluidic pipe section comprises a second flow metering device connected in fluidic series along the second fluidic pipe section between its first and second ends;
	wherein the fluidic pipe inlet and the fluidic pipe outlet have the same cross-sectional area and/or flow rate capacity;
	wherein the first fluidic pipe section has an equal or smaller cross-sectional area and/or flow rate capacity in comparison to the fluidic pipe inlet and outlet; and 
	wherein the second fluidic pipe section has a smaller cross-sectional area and/or flow rate capacity in comparison to the cross-sectional area and/or flow rate capacity of the first fluidic pipe section;
	thereby allowing the first flow control device to shut and direct the fluid flow to the second fluidic pipe section for the second flow metering device in a low flow condition for a low flow accuracy.



	a fluidic pipe inlet;
	a first fluidic pipe section and a second fluidic pipe section, each having a first end opposite a second end;
	a fluidic pipe outlet;
	wherein the first ends of the first and the second fluidic pipe sections are fluidly connected to the fluidic pipe inlet;
	wherein the second ends of the first and second fluidic pipe sections are fluidly connected to the fluidic pipe outlet;
	wherein the first and second fluidic pipe sections are connected in parallel in relation to one another and disposed between the fluidic pipe inlet and the fluidic pipe outlet;
	wherein the fluidic pipe inlet, the first fluidic pipe section, the second fluidic pipe section and the fluidic pipe outlet are configured to transport a fluid flow, the fluid flow configured to flow in series through the first fluidic pipe inlet and configured to be divided and flow in parallel through the first and the second fluidic pipe sections and then combine to flow in series through the fluidic pipe outlet;
	wherein the first fluidic pipe section comprises a first flow control device and a first flow metering device each connected in fluidic series along the first fluidic pipe section between its first and second ends;
	wherein the second fluidic pipe section comprises a second flow metering device connected in fluidic series along the second fluidic pipe section between its first and second ends;
	
	wherein the first fluidic pipe section has an equal or smaller cross-sectional area in comparison to the fluidic pipe inlet and outlet; and 
	wherein the second fluidic pipe section has a smaller cross-sectional area in comparison to the cross-sectional area of the first fluidic pipe section;
	thereby allowing the first flow control device to shut and direct the fluid flow to the second fluidic pipe section for the second flow metering device in a low flow condition for a low flow accuracy.

18. (Currently Amended)	A fluid metering system, comprising:
	a fluidic pipe inlet;
	a first fluidic pipe section and a second fluidic pipe section, each having a first end opposite a second end;
	a fluidic pipe outlet;
	wherein the first ends of the first and the second fluidic pipe sections are fluidly connected to the fluidic pipe inlet;
	wherein the second ends of the first and second fluidic pipe sections are fluidly connected to the fluidic pipe outlet;
	wherein the first and second fluidic pipe sections are connected in parallel in relation to one another and disposed between the fluidic pipe inlet and the fluidic pipe outlet;
	wherein the fluidic pipe inlet, the first fluidic pipe section, the second fluidic pipe section and the fluidic pipe outlet are configured to transport a fluid flow, the fluid flow configured to flow in series through the first fluidic pipe inlet and configured to be divided and flow in parallel through the first and the second fluidic pipe sections and then combine to flow in series through the fluidic pipe outlet;
	wherein the first fluidic pipe section comprises a first flow control device and a first flow metering device each connected in fluidic series along the first fluidic pipe section between its first and second ends;
	wherein the second fluidic pipe section comprises a second flow metering device connected in fluidic series along the second fluidic pipe section between its first and second ends;
	
	wherein the first fluidic pipe section has an equal or smaller flow rate capacity in comparison to the fluidic pipe inlet and outlet; and 
	wherein the second fluidic pipe section has a smaller flow rate capacity in comparison to the flow rate capacity of the first fluidic pipe section;
	thereby allowing the first flow control device to shut and direct the fluid flow to the second fluidic pipe section for the second flow metering device in a low flow condition for a low flow accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        1/10/2022